Citation Nr: 1743215	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-25 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and adjustment disorder with anxiety and depression.

2.  Entitlement to survivor's pension benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 (psychiatric disability) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, and November 2015 (survivor's pension) determination by the Philadelphia, Pennsylvania RO. 

The record shows that the Veteran died in December 2014.  In response to a June 2015 application for substitution, correspondence from May and June 2016 indicates that the RO found the appellant to be a proper substitute with respect to the Veteran's pending PTSD appeal.  

Although the Veteran originally sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the AOJ reframed the issue on appeal, as reflected above.

Following the issuance of a statement of the case in October 2016 for the issue of entitlement to survivor's pension, which had been denied in a November 2015 decision by the RO in Philadelphia, Pennsylvania, the VA received an unsigned VA Form 9 on December 20, 2016.  In a VA letter dated March 16, 2017, the appellant was advised that an unsigned VA Form 9 could not be accepted to continue her appeal.  She was afforded 30 days to sign and return the VA Form 9, and advised that her appeal would be closed if her signed VA Form 9 was not received within the 30 days allotted from the date of the letter.  A signed VA Form 9 was not received within the allotted 30 days.  However, the Board finds that the content of the signed letter from the Veteran's representative which accompanied the unsigned VA Form 9 is sufficient to constitute a timely substantive appeal as to that matter.  Therefore, the issue of entitlement to survivor's pension is accepted as before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the matters must be remanded for further action before a decision may be made on the merits.

The Veteran attended a VA examination in July 2012 with regard to the pending appeal for entitlement to service connection for PTSD.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, but did diagnose the Veteran with adjustment disorder, with anxiety and depression.  The examiner stated that his adjustment disorder was secondary to his left leg amputation, which the examiner attributed to an in-service incident of being shot by a sniper, later requiring amputation.  The record, however, attributes the Veteran's left leg amputation to peripheral vascular disease and diabetes mellitus.  Indeed, a July 2009 VA examiner opined that the Veteran's left leg amputation in the year 2000 was more likely than not due to diabetes and peripheral vascular disease, and not related to a service-connected cold injury.  Service connection has not been established for left leg amputation.

Upon review, the Board finds the July 2012 VA opinion inadequate.  First, the examiner attributed the Veteran's mental health disability to an event not supported by the record, and did not address its attribution to other factors as found throughout the record.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that VA medical examiner's conclusions were of "questionable probative value" because examiner failed to consider certain information).  Further, the examiner's statement that his adjustment disorder is secondary to his left leg amputation does not address the proper legal standard of whether it is at least as likely as not that the Veteran's adjustment disorder is related to active service.  Thus, the examiner has applied the incorrect legal standard, and an addendum opinion must be obtained for adherence thereto.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the appellant was advised in a March 2017 VA letter that the unsigned VA Form 9 received in December 2016 with regard to the issue of entitlement to survivor's pension was not acceptable to continue the appeal, and that the appeal would be closed if such was not received in 30 days.  The appellant's then representative was copied on the letter.  As noted above, the Board, as the final arbiter of its jurisdiction, has determined that a timely substantive appeal has been received so as to warrant appellate consideration of the matter.  However, as the appellant and her then representative may have been discouraged from submitting further evidence and/or argument with regard to that issue due to the March 2017 correspondence, they must be notified of the Board's acceptance of jurisdiction of the matter and afforded an appropriate period of time to submit additional evidence and/or argument.  Additionally, in light of the July 2017 request for advancement of the appeal on the Board's docket, and April 2017 correspondence withdrawing the request for a hearing (albeit for "compensation" benefits), clarification must be requested as to whether a video conference hearing is still requested as to the survivor's pension appeal pursuant to the request made in the December 2016 substantive appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this Remand to the examiner who conducted the July 2012 VA examination or, if that examiner is unavailable, to another suitably qualified VA clinician for completion of an addendum opinion.  The examiner must review the entire record and consider the Veteran's lay statements.  The examiner is asked to address the following:

Whether it is at least as likely as not (50 percent probability or more) that any current mental health disability, to include adjustment disorder, is related to active duty service.  The examiner must provide a complete rationale for the opinion proffered.

2.  After the above development has been accomplished, review the expanded record, including any evidence received after receipt of the last supplemental statement of the case.  Readjudicate the issue of entitlement service connection for an acquired psychiatric disorder.  If any benefit sought remains denied, issue a supplemental statement of the case.  

3.  Issue a letter to the appellant and her representative providing notice that, subsequent to the RO's March 16, 2017 notice of unacceptability of a December 2016 VA Form 9 to complete an appeal of the issue of entitlement to survivor's pension, the Board has accepted jurisdiction of the issue of entitlement to survivor's pension benefits, and afford them 60 days for receipt of additional evidence and/or argument in this regard.  Also, request clarification as to whether or not the appellant continues to desire a video conference hearing before the Board as to the appeal for survivor's pension benefits, as requested in the December 2016 substantive appeal by the appellant's representative.  If such hearing is requested, the AOJ should schedule such a hearing accordingly.  Notice of any such hearing scheduled should be documented in the record.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




